Title: To Thomas Jefferson from Joseph Bell, 25 February 1781
From: Bell, Joseph
To: Jefferson, Thomas



Please your Excellency
Augusta County February 25. 1781.

I have at Last made a Return of What I Procured under the Provision Law. I Recd your Instructions for procuring Grass beef and Salt two Late. At that time the ware all Sold other wise put up to feed and Could not be taken under that Denomination. If there is not more Severe Laws made against Ingrossers this part of the Country will not be able to Suply with any Beef. There has been many Droves Carried of from these Back Cuntrys greatly to the Distress of those good men Now in the field that is now I am afraid Scarce of that Article and agreeable to your Instructions, I Proceeded to Collect Cattle from the farmer According to the Act But Before that was made or Come to hand Ingrossers had Ingaged them in General it was the Direction of Colo Wood to Seize them which I did and had them appraised agreeable to Direction I Expect Every day to be Sued By them as an Attorney Hath Informd that we had no Business with Such Cattle it was only Such as the farmer possessd that we were to take half of our Judgments led us otherwise I also had before I proceeded to Seize them the Opinion of Captn. Hog which agreed with mine Never the Less a man of more Judgment and the Attorney General for the County His give advice and Recd. money from them on that head as I am Informd. In that Case I hope your Excellency will protect me So far as I have gon agreeable to Instructions I would Recommend to prevent in future that Growing Evill (as they will be much Encouraged By Mr Joness Information) that any person or persons being found Guilty of a Breach of that kind Should on Coviction thereof in a Summery way Be deemd Soldiers for the war or Such period as might be thought Sufficient otherwise our Army must Suffer, as the publick his Been Such bad pay in this part that Individuals is unwilling to trust never the less in General good Whigs and those people perform  with more punitillity, therefore the would Chuse to Deal with them as money is Exceeding Scarce and much wanted Never the less of so little Value of those Certificates Given by the Com’rs. provision law is not Got upon application there cannot be any thing got here on Credit again. But in fact I think it would answer a better purpose to put money into good mens hands and pay as the purchased. I am with Sentiments of Esteem your Excellencys Most Obedient Huml. Servant,

Joseph Bell


PS I would be glad to be inform’d how or where I am to Settle for the Desposal of what I procured under the provision law.

